Title: From George Washington to Thomas Cushing, 26 October 1785
From: Washington, George
To: Cushing, Thomas



Dear Sir,
Mount Vernon 26th Octor 1785.

The last Post gave me the honor of your favor of the 7th inst: for which & your care of the Jack and his Keeper, I pray you to accept my grateful thanks.
As the Jack is now safely landed, & as I am unwilling to hazard him again at Sea, I have sent a man in whom I can confide, to conduct him & the Spaniard to this place by Land. The person I send has not the smallest knowledge of the Spanish language, consequently there can be little communication between him & the Spaniard on the road; but if there is a convention established by means of an Interpreter at Boston, & essentials well understood by the parties before they commence their journey; there will not be such an occasion for an Interpreter on the road, as to be a counterpoize for the expence, as Mr Fairfax whom I send will be both guide & paymaster, leaving nothing for the Spaniard to do but to be attentive to the animal. The hour for starting in the morning & putting up in the evening, and feeding in the meantime being fixed: the halting days, & kind of food for the Jack & manner of treating the Spaniard settled & clearly understood; will remove all difficulties of consequence on the road—at least ‘till they get to New York, where by means of the Spanish Minister’s attendants an explanation of them, if any there be, may enable the parties to pursue the rest of their journey with more ease.
As I expect two Jacks it would give me great pleasure if the second should have arrived; that one trouble & expence might serve both. Mr Fairfax, the bearer of this, goes from hence to Boston in the Stage, & will have to buy a horse to return home upon. I prefered this method on account of the dispatch with

which he would reach Boston; & because the whole journey might be too much for one horse taken from hence, to perform in a short time. If the Jack is led, two horses will be wanted—& if two Jacks are arrived—three may be necessary. These uncertainties, and the danger of trusting a large sum in specie to a man who has not been much accustom’d to the care of it, tho’ perfectly honest, have induced me to request the favor of you to obtain from any of the Merchants in Boston who have dealings in, & who may want to make remittances to Alexandria, as much money as will make these purchases, & defray the expences of the Men & Horses back to me; the Bill, for the amount of which, shall be paid at sight; as also the charges which Mr Pea[r]ce may have against me—the cost of getting him from Gloucester to you, & such other expences as may have arisen during their stay in Boston—in short the whole. Mr Fairfax has directions with respect to the kind of horses I want, & will take your advice how to procure them on the best terms, as well as in all other matters—for the favor of which I shall be much obliged to you. Mrs Washington joins me in respectful compliments to Mrs Cushing, your son & daughter; & with great esteem & regard, I have the honor to be &c.

G: Washington

